Judgment reversed and a new trial ordered, with costs to the appellant to abide the event, unless plaintiffs Stipulate to reduce the judgment as entered in favor of the plaintiff Ruth Abis, *966an infant, by Abraham J. Abis, her guardian ad litem, to the sum of $750, and in favor of the plaintiff Abraham J. Abis to the sum of $200; in which event the judgment as so modified is affirmed, without costs. No opinion. Settle order on notice. Present — Finch, P. J., Martin, O’Malley, Townley and Untermyer, JJ.